IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA

Alexandria Division

TURKEY KNOB GROWERS, INC. )
Plaintiff, )
)
v. ) Civil Action No. 1:18-ev-1295
)
EAST COAST IMPLEX, LLC, et af, )
Defendant. )
ORDER

On July 22, 2019, United States Magistrate Judge Ivan D. Davis entered a Report and
Recommendation (“Report”) in this casc, recommending that default judgment be entered against
Defendants East Coast Implex, LLC and Srinivas Sathyavedu Kalyan and in favor of Plaintiff
Turkcy Knob Growers, Inc.

Upon consideration of the record and Judge Davis’ Report, 10 which no objections have
been filed, and having found no clear error,!

The Court ADOPTS, as its own, the findings of fact and recommendations of the United
States Magistrate Judge, as set forth in the Report (Dkt. 18).

Accordingly,

It is hereby ORDERED that plaintiffs’ motion for default judgment (Dkt. 11) is

GRANTED.

 

' See Diamond v, Colonial Life & Acc. Inx. Co., 416 F.3d 310, 315 (4th Cir. 2005) (in the absence
of any objcctions to a magistrate’s report, the court “need not conduct a de novo review, but instead
must ‘only satisfy itself that there is no clear error on the face of the record in order to accept the
recommendation.””).
It is further ORDERED that default judgment is entered against Defendants East Coast
Implex, LLC and Srinivas Sathyavedu Kalyan, jointly and severally, and in favor of Plaintiff
Turkey Knob Growers, Inc. in the amount of $40,934.53, which consists of: (i) $23,520 for
plaintiff's unpaid shipments; (ii) $13,239.93 in prejudgment interest; and (iii) $4,174.60 in
attorney’s fees and costs.

The Clerk of the Court is directed to enter Rule 58 judgment against Defendants East Coast
Implex, LLC and Srinivas Sathyavedu Kalyan, jointly and severally, and in favor of Plaintiff
Turkey Knob Growers, Inc. Judgment should be entered in favor of plaintiff and against
defendants in the amount of $40,934.53, which consists of: (i) $23,520 for plaintiff’s unpaid
shipments; (ii) $13,239.93 in prejudgment interest; and (iii) $4,174.60 in attomey’s fees and costs.

The Clerk is further directed to provide a copy of this Ordcr to all counsel of record, and
to place this matter among the ended causes.

Alexandria, VA
August 7, 2019

    
 
 

T. 8. Ellis, Tif
United States Dis ict Judge

Ww
